     USDC IN/ND case 2:18-cv-00395-JTM-JEM document 24 filed 10/03/19 page 1 of 3


                                 UNITED STATES DISTRICT COURT
 1                               NORTHERN DISTRICT OF INDIANA
 2
     JOHANNE ALARCON,                               )
                                                    ) Case No.: 2:18-cv-00395-JTM-JEM
 3                  Plaintiff,                      )
                                                    )
 4          v.                                      )
                                                    ) ELECTRONICALLY FILED
 5
                                                    )
                                                    )
 6   CAPITAL ONE BANK (USA) N.A.,                   )
                                                    )
 7                  Defendant.                      )
                                                    )
 8

 9          Plaintiff Johanne Alarcon (“Plaintiff”) and Defendant Capital One Bank (USA), N.A.

10   (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the

11   dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with

12   each party to bear its own costs and fees.
13
     JOINTLY SUBMITTED:
14

15
     /s/ Jeffrey D. Pilgrim (with permission)          /s/ James A. Sellers, II
16   Jeffrey D. Pilgrim                                James A. Sellers II
     PILGRIM CHRISTAKIS LLP                            The Law Offices of Jeffrey Lohman, P.C.
17   321 N. Clark Street, 26th Floor                   4740 Green River Rd., Suite 310
     Chicago, IL 60654                                 Corona, CA 92880
18                                                     Tel. (657) 363-4699
     Tel: (312) 939-0983
                                                       Fax. (657) 272-8944
19   Fax: (312) 969-0983                               E: jamess@jlohman.com
     Email: jpilgrim@pilgrimchristakis.com             COUNSEL FOR PLAINTIFF
20   COUNSEL FOR DEFENDANT

21

22

23

24

25



                                                    -1-

                                     JOINT STIPULATION OF DISMISSAL
     USDC IN/ND case 2:18-cv-00395-JTM-JEM document 24 filed 10/03/19 page 2 of 3



 1                              UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
 2

 3
     JOHANNE ALARCON,                            )
                                                 ) Case No.: 2:18-cv-00395-JTM-JEM
                   Plaintiff,                    )
 4
                                                 )
           v.                                    )
 5
                                                 )
 6
                                                 ) [PROPOSED] ORDER OF DISMISSAL
                                                 )
     CAPITAL ONE BANK (USA) N.A.,                )
 7
                                                 )
                   Defendant.                    )
 8
                                                 )
 9

10
                                [PROPOSED] ORDER OF DISMISSAL
11

12          Plaintiff, Johanne Alarcon (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.,
13
     (“Defendant”), having filed a Joint Stipulation of Dismissal and the Court being otherwise
14
     sufficiently advised,
15
            IT IS HEREBY ORDERED that Plaintiff’s complaint against Defendant is
16
     DISMISSED with prejudice. Each party shall bear their own costs and attorney’s fees.
17

18

19          It is so ORDERED.

20

21                                                            __________________________
                                                              John E. Martin
22                                                            United States Magistrate Judge
23

24

25



                                                 -1-

                                  JOINT STIPULATION OF DISMISSAL
     USDC IN/ND case 2:18-cv-00395-JTM-JEM document 24 filed 10/03/19 page 3 of 3



 1                                  CERTIFICATE OF SERVICE

 2          I certify that on October 3, 2019 a true and correct copy of the foregoing JOINT

 3   STIPULATION OF DISMISSAL was filed using the CM/ECF system, which will provide
 4
     notice to the following:
 5
     Jeffrey D. Pilgrim
 6   PILGRIM CHRISTAKIS LLP
     321 N. Clark Street, 26th Floor
 7   Chicago, IL 60654
     Tel: (312) 939-0983
 8
     Fax: (312) 969-0983
 9   Email: jpilgrim@pilgrimchristakis.com
     COUNSEL FOR DEFENDANT
10

11

12                                                       By: /s/ James A. Sellers, II
                                                         James Sellers, II
13                                                       The Law Offices of Jeffrey Lohman, P.C.
                                                         4740 Green River Road, Suite 310
14
                                                         Corona, CA 92880
15                                                       Tel. (657) 363-4699
                                                         Fax. (657) 272-8944
16                                                       E: jamess@jlohman.com
                                                         COUNSEL FOR PLAINTIFF
17

18

19

20

21

22

23

24

25



                                                   -2-

                                    JOINT STIPULATION OF DISMISSAL
